         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

JEREMY A. FRENCH,

      Petitioner,

v.                                          Case No. 3:19cv408-LC/CAS

STATE OF FLORIDA,

      Respondent.
                          /

                                   ORDER

      This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge (ECF No. 23) that the petition for writ of

habeas corpus, filed pursuant to 28 U.S.C. § 2254, be denied. The parties

have been furnished a copy of the Report and Recommendation and have

been afforded an opportunity to file objections pursuant 28 U.S.C.

§ 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have

determined it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation (ECF No. 23) is adopted and

incorporated by reference in this order.
     2. The Clerk shall enter judgment stating, “The petition for writ of

habeas corpus filed by Jeremy A. French pursuant to 28 U.S.C. 2254 is

DENIED. Any certificate of appealability is DENIED and leave to appeal in

forma pauperis is also DENIED.”

     3. The Clerk shall close the file.

     DONE AND ORDERED this 20th day of February, 2020.


                             s/ L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE
